                                                         U.S. DISTRICT COURT
                                                     NORTHERN DISTRICT OF TEXAS
                                                       ,r-~FI:.=L:.::::E~D-......
                IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXA
                         FORT WORTH DIVISION'              JUL 2 9 2019

                                                     CLI!RK, U.S. DISTRICT COURT
DAVID BRADLEY HUGHES,             §
                                                       ll~--n::=--­
                                                            bcpuly
                                  §
           Movant,                §
                                  §
VS.                               §    NO. 4:19-CV-441-A
                                  §    (NO. 4:17-CR-158-A)
UNITED STATES OF AMERICA,         §
                                  §
           Respondent.            §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of David Bradley

Hughes, movant, under 28 U.S.C.   §    2255 to vacate, set aside, or

correct sentence. After having considered the motion, its

supporting memorandum, the government's response, and pertinent

parts of the record in Case No. 4:17-CR-158-A, styled "United

States of America v. Carley Jean Benningfield, et al.," the court

has concluded that the motion should be denied.

                                  I.

                             Background

           Information contained in the record of the underlying

criminal case discloses the following:

      On September 20, 2017, movant was named, along with others,

in a one-count information charging him with conspiracy to

possess with intent to distribute 50 grams or more of a mixture

and substance containing a detectable amount of methamphetamine,
in violation of 21 U.S.C.                    §   846. CR Doc.' 75. On September 26,

2017, movant appeared before the court with the intent to enter a

plea of guilty to the offense charged without benefit of a plea

agreement. CR Doc. 84. Movant and his attorney signed a factual

resume setting forth the elements of the offense, the maximum

penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 86. They also signed a waiver of

indictment. CR Doc. 85. Under oath, movant stated that no one had

made any promise or assurance of any kind to induce him to plead

guilty. Further, movant stated his understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report                                  ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was satisfied with his

counsel and had no complaints regarding his representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts were true.'



        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No.4: 17-CR-158-A.
       2
           The record does not reflect that a transcript of the arraignment hearing has been prepared.

                                                       2
        The probation officer prepared the PSR, which indicated that

movant's base offense level was 32. CR Doc. 122, , 23. He

received a two-level increase for possession of a firearm,                                      id. ,

24, and a two-level increase for maintaining a premises for

manufacturing or distributing a controlled substance, id. , 25.

Based on a total offense level of 36 and a criminal history

category of IV, movant's guideline imprisonment range was 262 to

327 months. Id. , 81. Movant filed objections. CR Doc. 216. The

probation officer prepared an addendum to the PSR, CR Doc. 143,

and a second addendum, CR Doc. 154.

        On June 8, 2018, movant was sentenced to a term of

imprisonment of 240 months. CR Doc. 202. At the sentencing

hearing, the court heard testimony in support of the government's

5K1.1 motion and found that movant was eligible for a sentence

below the bottom of the advisory guideline range. CR Doc. 263 at

7-13. Movant did not appeal.

                                                  II.

                                   Grounds of the Motion

        Movant urges two grounds' in support of his motion, worded




        3
         The place for a description of each ground is left blank and movant has described the grounds
under the heading "supp01ting facts."

                                                   3
as follows:

        GROUND ONE: Petitioner's lawyer let a 5-year plea
        expire, and now he is serving a 20-year sentence. See
        memorandum.

Doc.' 1 at PageiD 5 4.

        GROUND TWO: There were multiple charges and claims,
        which were false or irrelevant, and the Petitioner's
        counsel failed to raise the appropriate objections,
        which resulted in the unjust enhancement of the
        Petitioner's sentence. See memorandum.

Id. at PageiD 5.

                                                    III.

                                        Standard of Review

A.      28 U.S.C.        §   2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                       United States v. Frady, 456 u.s.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).              A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"




       4
           The "Doc.   " reference is to the number of the item on the docket in this civil action.

        'The "PagelD _"reference is to the page number assigned by the court's electronic filing
system and is used because the type-written page numbers on the motion are not the actual page numbers
of the document as filed. (Movant's memorandum, Doc. 2, does not contain page numbers.)

                                                      4
for his procedural default and •actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.    United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).      In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).      Further, if

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."   Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668,    687 (1984); see also

                                 5
Missouri v. Frye, 566 U.S. 133, 147 (2012).    "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751   (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)    (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.    Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282    (5th Cir.

2000).

                                IV.

                             Analysis

     In his memorandum, movant explains that his first ground is

a complaint that he received ineffective assistance of counsel

                                 6
"during the plea bargaining stage." Doc. 2 at PageiD 15. He says

his attorney neglected to communicate a plea offer that would

have resulted in a five-year sentence. He says counsel "let the

offer expire." Id. The allegation is wholly conclusory and

unsupported. Notably, movant makes no mention of any plea offer

or promise of any kind in his supporting declaration. Id. at        !
                                                                    I
PageiD 21-24. Movant's conclusory allegations are insufficient to   I

overcome the solemn declarations he made in open court at his

arraignment. Blackledge v. Allison, 431 U.S. 63, 74   (1977).

     Where, as here, movant alleges that he received ineffective

assistance of counsel in the plea bargaining process, he must

show that but for the ineffective assistance there is a

reasonable probability that the plea offer would have been

presented to the court, that the court would have accepted its

terms, and that the conviction or sentence or both would have

been less severe than under the judgment and sentence that were

in fact imposed. Lafler v. Cooper, 566 U.S. 156, 164 (2012).

Movant has made no attempt to do so. And, in fact, he could not

have met this burden inasmuch as the court does not accept pleas

that would require a specific sentence to be imposed.

    Under his second ground, movant argues that he received

ineffective assistance because his attorney failed to object to




                                7
two inappropriate enhancements. Doc. 2 at PageiD 17-19. Again, he

fails to establish that he was prejudiced as a result.

     Movant says that his sentence was enhanced "on the false

basis that   [he] was in possession of a firearm during the

conspiracy." Doc. 2 at PageiD 17. Movant addresses a .38-caliber

handgun that he says he sold to the Fire Marshal of White

Settlement after the birth of movant's daughter in March 2014.

Id. In his declaration, movant says that "[his] conspiracy is

from 2015." Id. at 24.

     The information charged that the conspiracy began in or

before January 2014 and continued until in or around July 2017.

CR Doc. 75. The PSR noted that movant was dealing drugs with his

co-conspirators and others in related cases in 2014 and 2015. CR

Doc. 122 , 5. A co-conspirator observed a gun in a nightstand

drawer of movant's hotel room. Id.   , 8. Another co-conspirator

reported that movant was known to carry a firearm during the

conspiracy in order to rob prostitutes and their customers. Id. ,

14. And, a search of movant's cellular telephone records revealed

a photograph of a semiautomatic firearm and at least one text

message regarding the sale of a .38-caliber handgun. Id. The PSR

also reflected that in June 2014 movant had sent the mother of

his child a text message of his hand holding a handgun pointed at

the door of her apartment. Id. , 40. Thus, even if movant did

                                 8
sell a particular .38-caliber handgun as he alleges, the PSR

supports the two-level enhancement for possession of a firearm.

       Movant also complains about his counsel failing to object to

an incorrect juvenile charge for terroristic threats that he says

"was thrown out" when he was a juvenile. Doc. 2 at PageiD 18.

Movant's declaration vaguely says: "Im [sic] not sure if any

juvenile sentences against me. It was in the PSR but I dont [sic]

know if it was used against me." Id. at PageiD 23. The PSR

reflects that movant pleaded guilty to terroristic threats and

recites the facts supporting the charge. CR Doc. 122 , 36. Movant

did not receive any points for the conviction.

       Finally, although not mentioned in his motion or memorandum,

movant states in his declaration that he had two-level

enhancement for maintaining a drug premises but his attorney

withdrew the objection. He also says that he wanted to object to

the amount of drugs he was held responsible for "because some was

true, but a lot was false." Doc. 2 at PageiD 24. Movant does not

state any facts to show that he received ineffective assistance

of counsel with regard to either matter. Movant is mistaken when

he says that the government did not object to any of his

objections. Id. The government's response to movant's objections

stated that the enhancements were supported by the PSR. CR Doc.

131.

                                  9
                                   v.

                                  Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.   §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

      SIGNED July 29, 2019.




                                   10
